DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on May 14, 2021. 
Claim 1 has been amended. 
Claims 1-2, and 4-13 are currently pending. 
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 1-2 and 4-13, Applicant argues claim 1 has been amended to clarify that the processing unit generates first fluoroscopic images. However, claim 1 recites “in response to generation of a plurality of the first fluoroscopic images” but recites the limitation “to generate first fluoroscopic images”. The claim does not recite limitations directed to the generation of a plurality of first fluoroscopic images, and fails to particularly point out if the processing circuitry generates a plurality of first fluoroscopic images. 
Regarding claim 1, Applicant argues Sakaguchi fails to disclose "control(ling) the X-ray diaphragm apparatus in response to generation of a plurality of first fluoroscopic images during the first  fluoroscopy, and ... averaging pixel values of the plurality of first fluoroscopic images at same pixel positions". However, as noted in the previous Office Action, Shimizu Discloses controlling the X-ray diaphragm apparatus in response to generation of a plurality of first fluoroscopic images during the first fluoroscopy in [0042]-[0043]. 
. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating an image by averaging a plurality of images of the same positions, and switching from ROI fluoroscopy to SPOT fluoroscopy can be conducted in response to generation of a desired number of first fluoroscopic images) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, Applicant states that “On the other hand, the present invention is directed to generating an image (first fluoroscopic image) by averaging a plurality of images of the same positions. For this reason, the pixel values of the images cannot be added up”. However, in [0068] of the published specification, the pixel values of the ROI fluoroscopic images are added up to generate the non-ROI image. 
Claim Objections
Claims 1-2, and 4-13 are objected to because of the following informalities: 
Regarding claim 1, “based on output from the X-ray detector during the first fluoroscopy” and “based on output from the X-ray detector during the second fluoroscopy” should be changed to “based on an output from the X-ray detector during the first fluoroscopy” and “based on an output from the X-ray detector during the second fluoroscopy” in order to correct a grammatical informality. The limitation, “a plurality of the first fluoroscopic images during” should be changed to “a plurality of first fluoroscopic images during” in order to correct a grammatical informality. Claims 2, and 4-13 are objected to by virtue of their dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “to control the X-ray diaphragm apparatus in response to generation of a plurality of the first fluoroscopic images during first fluoroscopy” but also recites “to generate first fluoroscopic images based on output from the X-ray detector during the first fluoroscopy”. The claim fails to particularly point out whether the first fluoroscopic images is the same or different from the plurality of the first fluoroscopic images. The Examiner has interpreted the limitation as “to generate a plurality of first fluoroscopic images based on an output from the X-ray detector during the first fluoroscopy”, and has interpreted the limitation “the first fluoroscopic images” as “the plurality of first fluoroscopic images”. Claims 2, and 4-13 have been rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2013/0101084) in view of Akiyama (U.S. 2018/0021000) and Sakaguchi (U.S. 2013/0012813). 
Regarding claim 1, as best understood:
Shimizu discloses An X-ray diagnosis apparatus, comprising: 
an X-ray detector (Fig. 1, #24) which is arranged to face an X-ray tube (Fig. 1, #23) that generates X-rays and detects the X-rays;
 an X-ray diaphragm apparatus (Fig. 1, #26) which includes diaphragm blades shielding against the X-rays ([0027], collimator made of blades); and

to control the X-ray diaphragm apparatus (Fig. 1, #4, collimator driving unit) during a transition from first fluoroscopy to second fluoroscopy employing the diaphragm blades to restrict an irradiation range in such a manner as to shield ([0027], [0042]-[0043], and [0052], collimator size changes), at implementation of the second fluoroscopy ([0057], ROI fluoroscopy), the X-rays that pass outside the aperture region or the partial region ([0027], collimator restricts X-rays) at implementation of the first fluoroscopy ([0052], large aperture), 
to generate a plurality of first fluoroscopic images based on output from the X-ray detector during the first fluoroscopy ([0052], still image during first fluoroscopy generation),
 to generate a second fluoroscopic image based on output from the X-ray detector during the second fluoroscopy ([0053], ROI image generation during second fluoroscopy), 
to generate a composite image ([0053], composite image generation) during the second fluoroscopy, by combining a non-region-of-interest image of the plurality of first fluoroscopic images and a region-of-interest image of the second fluoroscopic image ([0055], image combining unit combines the ROI region from the ROI image and a region other than the ROI region of the still image), the non-region-of- interest image corresponding to an irradiation region of X-rays that have passed outside the aperture region or the partial region ([0054], still image region R4), and the region-of-interest image corresponding to an irradiation region of the X-rays that have passed through the aperture region or the partial region ([0054], ROI region r3), 
to display the plurality of first fluoroscopic images on a display during the first fluoroscopy ([0052], still image displayed), and to display the composite image on the display during the second fluoroscopy ([0053], composite image displayed),

However, Shimizu fails to disclose an X-ray filter including an aperture region or a partial region having a higher X-ray transmissivity than a remaining region of the X-ray filter; and to control the X-ray diaphragm apparatus during a transition from first fluoroscopy employing the X-ray filter to second fluoroscopy, to generate the non-region-of-interest image by averaging pixel values of the plurality of first fluoroscopic images at same pixel positions.
Akiyama teaches an X-ray diaphragm apparatus (Fig. 1, #13a and #13b) which includes diaphragm blades (Fig. 1, #13a) shielding against the X-rays and an X-ray filter (Fig. 1, #13b) including an aperture region or a partial region having a higher X-ray transmissivity than a remaining region of the X-ray filter ([0026], filter has two regions with different X-ray attenuation rates); and
	processing circuity configured: 
to control the X-ray diaphragm apparatus (Fig. 1, #13a) during a transition from first fluoroscopy employing the X-ray filter to second fluoroscopy ([0031] and [0068], filter changes X-ray dose based on ROI). 
Sakaguchi teaches to generate the non-region-of-interest image by averaging pixel values of the plurality of first fluoroscopic images at same pixel positions ([0066], image generated based on average of pixel values of two images).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray diaphragm apparatus of Shimizu with the filter of Akiyama in order to 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu with the image generation taught by Sakaguchi in order to improve image quality by increasing contrast enhancement (Sakaguchi; [0062]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1, 
wherein the processing circuitry is configured to generate the non-region-of-interest image (Akiyama; [0101], image generation) by compensating a contrast of a plurality of pixel values (Akiyama; [0101], average pixel values for image generation) corresponding to the irradiation region of the X-rays that have passed outside the aperture region or the partial region in the first fluoroscopic image (Akiyama; [0099], image generation based on X-ray doses), in accordance with a reduction in radiation dose by use of the X-ray filter (Akiyama; [0099], image generation based on X-ray doses).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu with the image generation of Akiyama in order to reduce the radiation exposure amount of the patient, and in order to increase the contrast of the X-ray images (Akiyama; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:

the processing circuitry (Shimizu; Fig. 1, #1 and #6) is configured: 
to suspend application of a high voltage (Shimizu; [0088], voltage control) to the X-ray tube when the diaphragm blades (Shimizu; Fig. 1, #26) are being driven during the transition from the first fluoroscopy to the second fluoroscopy (Shimizu; [0088], voltage generation is stopped), and 
to continue to display the first fluoroscopic image that has been obtained in the first fluoroscopy executed immediately before (Shimizu; [0073], displaying image).
Regarding claim 6, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1, the apparatus further comprising:
 a bed (Shimizu; Fig. 1, #29) that movably supports a table top on which a subject is positioned, and
 a support frame (Shimizu; Fig. 1, #22) that movably supports the X-ray tube (Shimizu; Fig. 1, 23) and the X-ray detector (Shimizu; Fig. 1, #24),
 wherein the processing circuitry (Shimizu; Fig. 1, #1 and #6) is configured to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy if a movement of the table top (Shimizu; Fig. 7, movement of the arm/bed causes the aperture to change sizes at t3), a movement of the support frame, a movement of a position of a region of interest, a change in size of the region of interest, and/or enlargement/reduction of the region of interest occurs during the second fluoroscopy.
Regarding claim 7, as best understood:

 the processing circuitry (Shimizu; Fig. 1, #1 and #6) is configured to control the X-ray diaphragm apparatus to transition from the re- executed first fluoroscopy to the second fluoroscopy if none of the movement of the table top (Shimizu; Fig. 7, lack of movement causes the aperture to change sizes at t4), the movement of the support frame, the change in a position of a region of interest, the change in size of the region of interest, and the enlargement/reduction of the region of interest occurs during the first fluoroscopy after the transition from the second fluoroscopy to the first fluoroscopy (Shimizu; Fig. 7, lack of movement causes the aperture to change sizes at t4).
Regarding claim 8, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1, wherein 
when a length of time for executing the second fluoroscopy reaches a predetermined length of time (Shimizu; Fig. 10, lapse of predetermined time from t2), the processing circuitry is configured to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy (Shimizu; Fig. 10, lapse of predetermined time from t2 aperture size changes).
Regarding claim 9, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi teaches the X-ray diagnosis apparatus according to claim 1, wherein 
the processing circuitry is configured to control the X-ray diaphragm apparatus (Akiyama; Fig. 1, #13a and #13b) to transition from the second fluoroscopy to the first 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu with the image generation of Akiyama in order to reduce the radiation exposure amount of the patient, and in order to increase the contrast of the X-ray images (Akiyama; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1, wherein the processing circuitry is configured: 
to calculate a difference value between a pixel value (Akiyama; [0090], pixel value differences calculated) of at least one pixel included in a peripheral portion of the region-of-interest image in the composite image and a pixel value of a pixel adjacent to the at least one pixel and included in the non-region-of-interest image (Akiyama; [0090], pixel value differences calculated),
 to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy when the difference value has deviated from a predetermined range (Akiyama; [0054]-[0055], radiation doses are changed based on pixel values and position information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu with the image generation of Akiyama in order 
Regarding claim 11, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 7, wherein the processing circuitry is configured to suspend application of a high voltage (Shimizu; [0088], voltage control) to the X-ray tube when the diaphragm blades (Shimizu; Fig. 1, #26) are being driven during the transition from the second fluoroscopy to the first fluoroscopy (Shimizu; [0088], voltage generation is stopped).
Regarding claim 12, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1, wherein the aperture region or the partial region is positioned off a center of the first fluoroscopic image (Shimizu; Fig. 8, R3 is offset from R4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2013/0101084) in view of Akiyama (U.S. 2018/0021000) and Sakaguchi (U.S. 2013/0012813) as applied to claim 1 above, and in further view of Nagae (U.S. 2016/0029989).
Regarding claim 4, as best understood:
The combination of Shimizu, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1.
However, the combination of Shimizu, Akiyama, and Sakaguchi fails to disclose the processing circuitry is configured to control the X-ray diaphragm apparatus in response to a brightness level of the first fluoroscopic image that has stayed within a target range for a predetermined length of time during the first fluoroscopy.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu, Akiyama, and Sakaguchi with the control technique taught by Nagae in order to reduce the radiation exposure amount of the patient, and in order to increase the contrast of the X-ray images (Nagae; [0094]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2013/0101084) in view of Akiyama (U.S. 2018/0021000) and Sakaguchi (U.S. 2013/0012813) as applied to claim 1 above, and in further view of Shimizu (U.S. 2014/0169525).
Regarding claim 13, as best understood:
The combination of Shimizu ‘084, Akiyama, and Sakaguchi discloses the X-ray diagnosis apparatus according to claim 1.
However, the combination of Shimizu ‘084, Akiyama, and Sakaguchi fails to disclose wherein the processing circuitry is further configured: to detect a distal end of a catheter in the first fluoroscopic image and thereby determine a position of the aperture region or the partial region in a manner to include the distal end, to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy in response to a detection of a movement of the distal end, to execute the first fluoroscopy during the movement of the distal end, to control the X-ray diaphragm apparatus to transition from the first fluoroscopy to the 
Shimizu ‘525 teaches wherein the processing circuitry (Fig. 1, #25) is further configured: 
to detect a distal end of a catheter in the first fluoroscopic image ([0075], distal end of catheter is detected) and thereby determine a position of the aperture region or the partial region in a manner to include the distal end ([0075], collimator blades moved based on distal end of catheter is detected),
 to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy in response to a detection of a movement of the distal end ([0074]-[0075], radiation location changes based on movement),
 to execute the first fluoroscopy during the movement of the distal end ([0075], collimator blades moved based on distal end of catheter is detected),
 to control the X-ray diaphragm apparatus to transition from the first fluoroscopy to the second fluoroscopy in response to no movement of the distal end ([0075], collimator blades moved based on distal end of catheter is detected), and 
to execute the second fluoroscopy when no movement of the distal end is detected ([0075], collimator blades moved based on distal end of catheter is detected).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray apparatus of Shimizu ‘084, Akiyama, and Sakaguchi with the control technique taught by Shimizu ‘525 in order to reduce the radiation exposure amount of the patient, and in order to increase the contrast of the X-ray images (Shimizu ‘525; [0068]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
 Conclusion

Ohga (U.S. 2017/01124456) X-ray fluoroscopy that is able conduct SPOT and ROI fluoroscopy using a filter and diaphragm. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884